PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,532
Filing Date: 12 Jun 2018
Appellant(s): Cleary et al.



__________________
Steven S. Wentsler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al (US 2013/0295357 A1).
Regarding claims 1-3, Cleary teaches a glass laminate structure (i.e., a laminate) comprising a non-chemically strengthened external glass sheet (i.e., substrate); a chemically strengthened internal glass sheet (i.e., substrate); and at least one polymer interlayer intermediate the external and internal glass sheets, wherein the internal glass sheet has a thickness (i.e., ti) from about 0.5 mm to about 1.5 mm, and wherein the external glass sheet has a thickness ranging from about 1.5 mm to about 3.0 mm (i.e., to) (claim 1); so to /ti would be in the range of 1 to 6. Cleary further teaches the polymer interlayer may have a maximum thickness of 1.2 mm (para 44); so the whole laminate would have a thickness of 3.2 mm to 5.7 mm. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been MPEP § 2144.05).
Regarding the limitation “having a central tension CT of less than 30 MPa,” Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34). 
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of invention to adjust the volume and type of ion being used to chemically-strengthen the internal glass sheet to optimize the compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the internal glass sheet.
Regarding claims 8, 9, and 11, Cleary suggests or otherwise renders obvious the external glass substrate comprises a strengthened glass substrate; and the external para 2, 5-7, 24, 41, 55-56, 60).
Regarding claim 10, Cleary fails to suggest the external glass substrate comprises a thermally strengthened glass substrate; but Cleary does teach the use of thermally strengthened glass substrates in the use of glass laminates was known at the time of invention (para 23); so it would have been obvious to one of ordinary skill in the art at the time of invention to try the external glass substrate comprising a thermally strengthened glass substrate; since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Regarding claims 12 and 13, Cleary suggests or otherwise renders obvious the internal glass substrate comprises a chemically strengthened glass substrate; and the internal glass substrate comprises an alkali aluminosilicate glass composition, or an alkali aluminoborosilicate glass composition (para 6-7, 25, 28, 29-31).
Regarding claim 14, Cleary suggests the ion exchanged glasses may have a depth of exchange or depth of layer of 20 μm to 50 μm (para 34-36) which would have rendered obvious the internal glass substrate comprises a chemically strengthened glass substrate and a DOC in a range from about 20 μm to about 50 μm. This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cleary, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 15 and 16, Cleary suggests the inner glass layer has a surface compressive stress between about 250 MPa and about 900 MPa. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cleary, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 17, Cleary suggests the interlayer is a polymer selected from the group consisting of polyvinyl butyral, ethylene vinyl acetate, polyvinyl chloride, ionomers, and thermoplastic polyurethane (para 58).
Regarding claim 18, Cleary suggests the laminate may be used for a window in an automobile (para 3-4) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the laminate may further comprise and an antenna or a coating (e.g., tint). 

(2) Response to Argument
1.	Rejection of claims 1-3 and 8-18 under 35 U.S.C. § 103 as being unpatentable is in error.
A. Rejection of independent claim 1
	1. Cleary does not contain a broader disclosure of CT values.
The Appellant contends that Cleary does not disclose a broader disclosure of CT values, and that by the Examiner citing the ranges (or other possible embodiments) 
Cleary teaches “[i]n one embodiment, a chemically-strengthened glass sheet can have a surface compressive stress of at least 300 MPa, e.g., at least 400, 450, 500, 550, 600, 650, 700, 750 or 800 MPa, a depth of layer at least about 20 μm (e.g., at least about 20, 25, 30, 35, 40, 45, or 50 μm) and/or a central tension greater than 40 MPa (e.g., greater than 40, 45, or 50 MPa) but less than 100 MPa (e.g., less than 100, 95, 90, 85, 80, 75, 70, 65, 60, or 55 MPa)” (para 36). Therefore, the Examiner contends that Cleary is teaching a broad disclosure of values and therein suggesting that the central tension is a tunable or result-effective variable or property as based upon the multitude of values as demonstrated in the prior passage.
To add further support to this assertion, Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34).



2. The Office has not provided an articulated rationale for why a person having ordinary skill in the art would have arrived at the above-emphasized feature of claim 1.
a. The Office has not explained how Cleary renders the above-emphasized features of claim 1
	The Appellant contends that Clearly merely teaches “the replacement of smaller ions by larger ions” generates CS and CT, so there is no teaching or suggestion to optimize CT in this passage; and the Office has completely failed to establish what particular combination of values for such parameters (e.g., type of ion, volume of ion, temperature, and immersion time) would lead to a particular CT value. As such, the volume and/or type of ion does not lead to optimization of the CT value, as alleged by the Office; and the Office has not established that Cleary discloses a CT value or range that is overlapping or similar to the above-emphasized feature of claim 1. At least for this reason, arguments of routine optimization or result-effective variables are not relevant absent a showing that the ranges are similar or overlapping, which Appellant contends that the Office has failed to establish. This is not persuasive.
+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34).
	The reason why this is important is because Cleary teaches that ion-exchange adjusts the central tension and compressive strength of the glass, or more generally, the physical properties of the glass. One of ordinary skill in the art at the time of invention would have recognized that you optimize the physical properties of a material, in this case glass, per the final required application. Cleary offer direct support to this notion by stating “[a]ccording to various embodiments, hybrid glass laminates comprising ion-exchanged glass possess an array of desired properties, including low weight, high impact resistance, and improved sound attenuation” (para 35); and “[t]he individual glass sheets comprising the disclosed glass laminates, as well as the formed laminates, can be characterized by one or more attributes, including composition, density, thickness, surface metrology, as well as various properties including optical, sound-attenuation, and mechanical properties such as impact resistance” (para 50).

	With regard to temperature and immersion time, Cleary would have provided guidance to one of ordinary skill in the art at the time of invention by stating “[s]uitable external glass sheets may be chemically strengthened by an ion exchange process. In this process, typically by immersion of the glass sheet into a molten salt bath for a predetermined period of time, ions at or near the surface of the glass sheet are exchanged for larger metal ions from the salt bath. In one embodiment, the temperature of the molten salt bath is about 430 °C. and the predetermined time period is about eight hours. The incorporation of the larger ions into the glass strengthens the sheet by creating a compressive stress in a near surface region. A corresponding tensile stress is induced within a central region of the glass to balance the compressive stress” (para 24). The Examiner notes that this is specifically directed at external glass sheets, but would be applicable to any glass sheet (e.g., internal chemically strengthened glass sheets). 
	With regard to the contention that the arguments of routine optimization or result-effective variables are not relevant absent a showing that the ranges are similar or overlapping, the Examiner notes that the Appellant has cited no precedent to support this notion. 

b. The current rejection is not supported as routine optimization.
The Appellant contends that the Office does not explain how the general teaching about the ion-exchange process motivates optimization of the CS and CT. Further, the Office does not explain what suggestion is provided by Cleary regarding CS and CT or what direction these values would be adjusted. This is not persuasive. 
The motivation for optimization is that Cleary teaches that ion-exchange adjusts the central tension and compressive strength of the glass, or more generally, the physical properties of the glass. One of ordinary skill in the art at the time of invention would have recognized that you optimize the physical properties of a material, in this case glass, per the final required application. Cleary offer direct support to this notion by stating “[a]ccording to various embodiments, hybrid glass laminates comprising ion-exchanged glass possess an array of desired properties, including low weight, high impact resistance, and improved sound attenuation” (para 35); and “[t]he individual glass sheets comprising the disclosed glass laminates, as well as the formed laminates, can be characterized by one or more attributes, including composition, density, thickness, surface metrology, as well as various properties including optical, sound-attenuation, and mechanical properties such as impact resistance” (para 50).
	Therefore, Cleary is providing a roadmap to one of ordinary skill in the art at the time of invention to adjust or optimize the physical properties of the class, e.g., central tension and compressive strength, through an ion-exchange process (i.e., routine experimentation of different ions being exchanged in the glass) per the required application.

c. CT has not been recognized as a result-effective variable.
	The Appellant contends that the Office has not identified a recognized result achieved by adjusting the CT value; so the Office has not established that CT is recognized as a result-effective variable in Cleary. This is not persuasive.
Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34).
	The reason why this is important is because Cleary teaches that ion-exchange adjusts the central tension and compressive strength of the glass, or more generally, the physical properties of the glass. One of ordinary skill in the art at the time of invention would have recognized that you optimize the physical properties of a material, in this case glass, per the final required application. Cleary offer direct support to this notion by stating “[a]ccording to various embodiments, hybrid glass laminates comprising ion-exchanged glass possess an array of desired properties, including low weight, high impact resistance, and improved sound attenuation” (para 35); and “[t]he para 50).
	Therefore, Cleary is providing a roadmap to one of ordinary skill in the art at the time of invention to adjust or optimize the physical properties of the class, e.g., central tension and compressive strength, through an ion-exchange process (i.e., routine experimentation of different ions being exchanged in the glass) per the required application.

d. The Office has not established any other rationale for why a person having ordinary skill in the art would have arrived at the above-emphasized feature of claim 1.
	The Appellant contends that the Office has not identified a design need nor a market demand motivating the above-emphasized feature of claim 1. Likewise, the Office is not alleging that the above-emphasized feature of claim 1 would be obvious due to a finite number of solutions. This is not persuasive. 
	One of ordinary skill in the art at the time of invention would have understood that optimization of physical properties of a material such as glass is application based. Cleary offer direct support to this notion by stating “[a]ccording to various embodiments, hybrid glass laminates comprising ion-exchanged glass possess an array of desired properties, including low weight, high impact resistance, and improved sound attenuation” (para 35); and “[t]he individual glass sheets comprising the disclosed glass para 50).
	Therefore, Cleary is providing a roadmap to one of ordinary skill in the art at the time of invention to adjust or optimize the physical properties of the class, e.g., central tension and compressive strength, through an ion-exchange process (i.e., routine experimentation of different ions being exchanged in the glass) per the required application.

e. The Office fails to establish that claim 1 as a whole is obvious in view of Cleary.
	The Appellant contends that the Office appears to have focused on the CT value as a difference between Cleary and claim 1 and the Office has failed to establish that this difference would have been obvious. This is not persuasive. 
Cleary teaches a glass laminate structure (i.e., a laminate) comprising a non-chemically strengthened external glass sheet (i.e., substrate); a chemically strengthened internal glass sheet (i.e., substrate); and at least one polymer interlayer intermediate the external and internal glass sheets, wherein the internal glass sheet has a thickness (i.e., ti) from about 0.5 mm to about 1.5 mm, and wherein the external glass sheet has a thickness ranging from about 1.5 mm to about 3.0 mm (i.e., to) (claim 1); so to /ti would be in the range of 1 to 6. Cleary further teaches the polymer interlayer may have a maximum thickness of 1.2 mm (para 44); so the whole laminate would have a MPEP § 2144.05).
Regarding the limitation “having a central tension CT of less than 30 MPa,” Cleary teaches “sodium ions in the chemically-strengthened glass can be replaced by potassium ions from the molten bath, though other alkali metal ions having a larger atomic radii, such as rubidium or cesium, can replace smaller alkali metal ions in the glass. According to particular embodiments, smaller alkali metal ions in the glass can be replaced by Ag+ ions. Similarly, other alkali metal salts such as, but not limited to, sulfates, halides, and the like may be used in the ion exchange process” (para 33); and “[t]he replacement of smaller ions by larger ions at a temperature below that at which the glass network can relax produces a distribution of ions across the surface of the glass that results in a stress profile. The larger volume of the incoming ion produces a compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the glass” (para 34). 
Therefore, it would have been have been obvious to one of ordinary skill in the art at the time of invention to adjust the volume and type of ion being used to chemically-strengthen the internal glass sheet to optimize the compressive stress (CS) on the surface and tension (central tension, or CT) in the center of the internal glass sheet.

B. Rejection of claims 2-3 and 8-18 that depend from claim 1
	The rejection of claims 2-3 and 8-18 should be maintained, since the claims depend upon claim 1 that was properly rejected under 35 U.S.C. 103 as being unpatentable over Cleary.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.